245 S.W.3d 264 (2008)
Alan CHILDRESS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89785.
Missouri Court of Appeals, Eastern District, Division Five.
February 13, 2008.
Timothy Forneris, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before PATRICIA L. COHEN, C.J., KATHIANNE KNAUP CRANE, J. and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Alan Childress ("Movant") appeals from the judgment in the Circuit Court of St. Louis County denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing.
Movant claims two points on appeal. First, Movant claims that the motion court erred in denying his motion without an evidentiary hearing because irreconcilable differences existed between Movant and plea counsel, pressuring Movant to plead guilty. Second, Movant claims that the motion court erred in denying his motion without an evidentiary hearing because plea counsel was ineffective for failing to file a timely motion for continuance to provide Movant with an opportunity to secure private counsel.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).